                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOSEPH FINDLER IV,

      Plaintiff,                                          Case No. 19-cv-11498
                                                          Hon. Matthew F. Leitman
v.

CHRISTOPHER WRAY, et al.,

     Defendants.
__________________________________________________________________/

 ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF REPORT
    AND RECOMMENDATION (ECF NO. 26); (2) OVERRULING
 PLAINTIFF’S OBJECTIONS TO REPORT AND RECOMMENDATION
 (ECF NO. 27); (3) DENYING PLAINTIFF’S MOTION FOR LEAVE TO
    FILE FIRST AMENDED COMPLAINT (ECF NO. 23); AND (4)
   GRANTING DEFENDANTS’ MOTION TO DISMISS (ECF NO. 13.)

      In this action, Plaintiff Joseph Findler IV alleges that Defendants Christopher

Wray, the Director of the Federal Bureau of Investigation, Timothy Slater, the

Special Agent in charge of the FBI’s Detroit Field Office, and 500 John Doe

Defendants (including approximately 100 law enforcement officers) have monitored

his movements and facial expressions, rifled through his emails and other personal

electronic information, and otherwise subjected him to “a widespread harassment

and stalking campaign” or were deliberately indifferent to that campaign. (Compl.

at ¶8, ECF No. 1, PageID.4.) More specifically, Findler alleges that hundreds of

Defendants used a Facebook Group that has over “100 million members” to



                                         1
“terrorize, stalk, harass and conduct psychological warfare on [him].” (Id.) Among

other things, Findler says that the Defendants “track[ed his] movements anywhere

he went, ate, said, drank, bought, communicated,” “monitor[ed] his facial

expressions, movements, personal behavior, voice, and sound” through the

microphone and camera in his cellular phone, obtained his “personal information []

illegally and without cause,” and “unlawfully electronically intercept[ed],

access[ed], [and] surveille[d his] phone calls, text messages, emails and internet

usage.” (Id. at ¶¶ 4, 10, ECF No. 1, PageID.4-5, 9-10.) Findler further alleges that

after he told the FBI about the Facebook Group, the group was mysteriously and

suspiciously “deleted.” (Id. at ¶9, ECF No. 1, PageID.5.) He then says that after the

Facebook Group was deleted, he went to “Tios, a restaurant in Ann Arbor,

Michigan” where a waitress named Pam told Findler “‘[a]t least its over’ in regards

to the Facebook Group.” (Id.)

      On July 29, 2019, Defendants moved to dismiss Findler’s Complaint. (See

Mot. to Dismiss, ECF No. 13.) Among other things, Defendants argue that the Court

should dismiss Findler’s “for lack of subject matter jurisdiction” under Federal Rule

of Civil Procedure 12(b)(1) because the claims are “frivolous and implausible” (Id.,

PageID.69.) Defendants further argue, in the alternative, that the Court should

dismiss Findler’s claims under Federal Rule of Civil Procedure 12(b)(6) “because

[Findler] fails to plead sufficient factual allegations to state a plausible claim for



                                          2
relief.” (Id.) Findler filed a response to the motion on August 13, 2019 (see Resp.,

ECF No. 15), and he filed an amended response on August 20, 2019. (See ECF Nos.

18, 19.)

      On September 19, 2019, Findler filed a motion for leave to file a First

Amended Complaint. (See Mot. for Leave, ECF No. 23.) He attached a copy of his

proposed amended pleading to his motion. (See id., PageID.131-203.) Findler

argues that he should be allowed to file the First Amended Complaint in order to

correct certain grammatical and typographical errors and “to add supporting

information and facts” to his initial allegations. (Id., PageID.128.)

      Both motions were referred to the assigned Magistrate Judge. (See Order, ECF

No. 5.) On November 13, 2019, the Magistrate issued a report and recommendation

(the “R&R”) in which he recommended that the Court (1) deny Findler’s motion for

leave and (2) grant Defendants’ motion to dismiss. (See R&R, ECF No. 26.)

      The Magistrate Judge recommended that the Court grant Defendants’ motion

to dismiss. (See id., PageID.229-234.) The Magistrate Judge first determined that

the Court “lack[ed]” subject matter jurisdiction over Findler’s claims” because those

claims were “frivolous.” (Id., PageID.231.) He therefore recommended that the

Court grant Defendants’ motion and dismiss Findler’s Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(1). (See id.)




                                           3
        The Magistrate next determined that “[e]ven if the Court ha[d] subject matter

jurisdiction over Findler’s claims,” the Court should still dismiss those claims

pursuant to Federal Rule of Civil Procedure 12(b)(6). (Id.) The Magistrate Judge

concluded that “Findler fail[ed] … to provide any factual allegations from which the

Court [could] draw the reasonable inference that any of the Defendants are liable for

any misconduct.” (Id., PageID.232.)

        The Magistrate Judge also recommended that the Court deny Findler’s motion

for leave to file his proposed Amended Complaint. (See id., PageID.228-229.) He

determined that the proposed First Amended Complaint was “futile” because it

“would still be susceptible to dismissal for the same reasons asserted in the pending

motion to dismiss.” (Id., PageID.229.) He further concluded that the proposed First

Amended Complaint “failed to state a claim upon which relief could be granted.”

(Id.)

        Findler filed timely objections to the R&R on November 25, 2019 (the

“Objections”). (See Objections, ECF No. 27.)          Findler raises three specific

objections in the R&R:

            Findler “objects to the Magistrate Judge’s … finding that [Findler’s]
              Motion for Leave to File [a] First Amended Complaint should be
              denied” (id., PageID.243-245);




                                          4
           Findler “objects to the Magistrate Judge’s … finding that the
             Defendant’s [sic] Motion to Dismiss should be granted under Fed. R.
             Civ. P. Rule 12(b)(1)” (id., PageID.245-253); and
           Findler “objects to the Magistrate Judge’s … finding that the
             Defendant’s [sic] Motion to Dismiss should be granted under Fed. R.
             Civ. P. Rule 12(b)(6)” (id., PageID.253-265).

      The Court has carefully both reviewed Findler’s Objections and concludes

that they are without merit. The Court therefore OVERRULES the objections,

ADOPTS the recommended disposition of the R&R, DENIES Findler’s motion for

leave to amend his Complaint, and GRANTS Defendants’ motion to dismiss.

      Simply put, even if the Court concluded that it had subject matter jurisdiction

over Findler’s claims, and even if the Court allowed Findler to file his proposed First

Amended Complaint, Findler still would fail to state a cognizable claim against the

Defendants. As the Magistrate Judge aptly explained, Fidler’s allegations against

the Defendants are built on a series of “conclusory assumptions” and inferences that

the FBI, and employees at the highest level of the FBI, are surveilling Findler and

are engaged in a massive conspiracy to allow members of a Facebook Group to stalk

and harass him. (R&R, ECF No. 26, PageID.234.) Crucially, what is missing from

Findler’s allegations are facts that would “raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556 (2007). Findler has therefore failed to “state a claim to relief that is



                                          5
plausible on its face” in either his Complaint or his proposed First Amended

Complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Findler responds in the Objections that his allegations do state plausible

claims because it is “self-evident” that only the FBI could be responsible for some

of the actions that were taken against him. (Objections, ECF No. 27, PageID.244.)

He further insists that his allegations are based on “reasonabl[e] infer[ences]” that

the FBI was (1) aware of the Facebook Group that Findler says was targeting him

and (2) was communicating with the members of that group. (Id., PageID.259-260.)

The Court disagrees. Findler’s threadbare inferences are not enough to state viable

claims against the Defendants. Nor are Findler’s inferences and assumptions that he

makes throughout his Complaint and proposed First Amended Complaint

“reasonable.” Absent specifically pleaded facts that could support Findler’s claims

against the Defendants, the Court cannot conclude that those claims are either “self-

evident” or plausible.

        Accordingly, for all of the reasons stated above, IT IS HEREBY ORDERED

that:

            Findler’s Objections to the R&R (ECF No. 27) are OVERRULED;

            The recommended disposition of the R&R (ECF No. 26) is

              ADOPTED;




                                         6
          Findler’s motion for leave to file a First Amended Complaint (ECF No.

            23) is DENIED;

          Defendants’ motion to dismiss Findler’s Complaint (ECF No. 13) is

            GRANTED; and

          Findler’s Complaint (ECF No. 1) is DISMISSED WITH

            PREJUDICE.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: December 20, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 20, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       7
